        Case 1:19-mc-00136-UNA Document 4 Filed 08/08/19 Page 1 of 9


                                                                                          APPEAL
                                U.S. District Court
                     District of Columbia {Washington, DC)
               CIVIL DOCKET FOR CASE#: 1 :19-mc-00136-UNA

In Re: WADE ROBERTSON                                    Date Filed: 08/06/2019
Assigned to: Unassigned                                  Jury Demand: None
Cause: Civil Miscellaneous Case                          Nature of Suit: 890 Other Statutory
                                                         Actions
                                                         Jurisdiction: Federal Question
In Re
WADE ROBERTSON

Petitioner
WADE ROBERTSON                              represented by WADE ROBERTSON
                                                           P.O. Box 20185
                                                           Stanford, CA 94309
                                                           PRO SE


 Date Filed    # Page Docket Text
 12/21/2018    l      2 NOTICE OF APPEAL by WADE ROBERTSON. Fee Status: No Fee Paid.
                        Parties have been notified. (zrdj) (Entered: 08/06/2019)
 01/22/2019    2      4 Amended NOTICE OF APPEAL by WADE ROBERTSON. (zrdj) (Entered:
                        08/06/2019)
 01/22/2019    l         MOTION for Leave to Appeal in forma pauperis by WADE ROBERTSON
                         (zrdj) (Entered: 08/06/2019)




                                                                                                   1
         Case 1:19-mc-00136-UNA Document 4 Filed 08/08/19 Page 2 of 9




              IN THE UNITED STATES DISTRICT COURT FOR
                      THE DISTRICT OF COLUMBIA


In the Matter of Wade A.                Attorney Grievance,
                                                                           ll tEl EO
Robertson,                              Docket No. 17-07                        OE.C 1 \ 10\S
      Member of the Bar of the                                                         t & Ban\<.ruptcy
                                                             l C 11\, U.S. E'�s�       r\ct ot coiumbla
      United States District Court      RESPONDENT' S W ADE ,..,.,... , .,... 1ort, ,e
      for the District of Columbia      ROBERTSON'S NOTICE OF
                                        APPEAL


      NOTICE OF APPEAL FROM A FINAL ORDER OR JUDGMENT

      NOTICE is hereby given that WADE A. ROBERTSON, the Respondent

Attorney in the above entitled case, hereby appeals to the United States Court of

Appeals for the District of Columbia Circuit from the final ORDER (or judgment)

of the district court in the above-captioned case as entered on any of the following

dates: November 28, 2018; or November 27, 2018; or November 26, 2018; or

November 23, 2018; or November 22, 2018; or November 21, 2018; or November

20, 2018; or November 19, 2018; or November 16, 2018-- and also from all

interlocutory orders that gave rise to (or merged into) that same final Order or

Judgment.


Respectfully submitted,
December 20, 2018                      Wade A. Robertson
                                       P.O. Box 20185; Stanford, CA. 94309
                                       Phone:     (866) 845-6003; Email:
                                       lawfirm@onebox.com




                                         -1-                                                        2
         Case 1:19-mc-00136-UNA Document 4 Filed 08/08/19 Page 3 of 9




                          CERTIFICATE OF SERVICE
I hereby certify that a true and accurate copy of the foregoing with all attachments

has been electronically served-pursuant agreement of the respective parties-- via

email to the address below, on the date of execution indicated below, upon:

      Dwight Murray, Chairperson
      (dmurray@steinmitchell.com)
      Committee on Grievances.
      United States District Court.
      333 Constitution Avenue, N.W.
      Washington, D.C. 20001


And also filed and served upon the Court and the Court's Committee on Grievances

via email to the address below, and via Federal Express overnight mail to the

address below, on the date of execution indicated below, upon:

      COMMITTEE ON GRIEVANCES.
      Attn. Lisa Klem, Clerk of Committee.
      (Lisa_Klem@dcd.uscourts.gov)
      United States District Court.
      333 Constitution Avenue, N.W.
      Washington, D.C. 20001



December 20, 2018.


                                               Wade A. Robertson




                                 Certificate of Service                                3
          Case 1:19-mc-00136-UNA Document 4 Filed 08/08/19 Page 4 of 9



                IN THE UNITED STATES DISTRICT COURT FOR                                            e,ft
                       THE DISTRICT OF COLUMBIA
                                                                              t,tt\\J              �V
                                                                           � l� 111.\\\�
In the Matter of Wade A.                  Attorney Grievance,                               ;f,IUo\C-1
                                                                             ., s O\�t\ �B� co\U(t\ \.l
Robertson,                                Docket No. 17-07                  t' if., U,• 1.   O\�
      Member of the Bar of the                                              to       ,0


      United States District Court        RESPONDENT'S WADE A.
      for the District of Columbia        ROBERTSON'S AMENDED NOTICE
                                          OF APPEAL


AMENDED NOTICE OF APPEAL FROM A FINAL ORDER OR JUDGMENT

       NOTICE is hereby given that WADE A. ROBERTSON, the Respondent

Attorney in the above entitled case, hereby appeals to the United States Court of

Appeals for the District of Columbia Circuit from the final ORDER (or judgment) of

the district court in the above-captioned case as entered on November 27, 2018, and

also from all interlocutory orders that gave rise to (or merged into) that same final

Order or Judgment. A true copy of that November 27, 2018 order which is hereby as

appealed is attached hereto.


Respectfully submitted,               £.,a" -
January 16, 2019                         Wade A. Robertson
                                         P.O. Box 20185;
                                         Stanford, CA. 94309
                                         Phone: (866) 845-6003;
                                         Email: lawfirm@onebox.com




Attachment: November 27, 2018 "Final Order ofReciprocal Discipline and Denial of Stay"


                                            -1-
Case 1:19-mc-00136-UNA Document 4 Filed 08/08/19 Page 5 of 9




 .......... THIS PAGE INTENTIONALLY BLANK ..........
     (ATTACHMENT IMMEDIATELY FOLLOWS)
                                                               5
           Case 1:19-mc-00136-UNA Document 4 Filed 08/08/19 Page 6 of 9

                                                                                             ED
                               UNITED STATES DISTRICT COURT                       NOV 2 7 2018
                               FOR THE DISTRICT OF COLUMBIA                Clerk, U.S. District& Bankruptcy
                                                                          Courts for the District of Columbla

                                                    )
In the Matter of Wade A. Robertson,                 )       Attorney Grievance
       Member of the Bar of the                     )       Docket No. 17-07
       United States District Court                 )
       for the District of Columbia                 )
       FINAL ORDER OF RECIPROCAL DISCIPLINE AND DENIAL OF STAY

       This matter came before the. Court upon the presentation of a certified copy of the Supreme

Court of California's March I 0, 2017 en bane order in In Re Wade Anthony Robertson on

Discipline, State Bar Court No. 09-0-19259. Pursuant to the terms of that order, Respondent,

Wade A. Robertson, was disbarred from the practice oflaw in California and his name was stricken

from the roll of attorneys. Subsequently, by order dated October 26, 2018, Respondent was

reciprocally disbarred by the District of Columbia Court of Appeals.

       Following the notice of Mr. Robertson's disbarment in California, on May 30,

2018, .this Court issued a Temporary Suspension and Show Cause Order (TSSC),

providing Respondent with an, opportunity to show cause within 30 days as to why

the imposition of identical discipline, namely, disbarment, should not be imposed

here. Mr. Robertson requested and received an extension of time in which to respond.


       Mr. Robertson filed a voluminous Answer and supporting exhibits in response

to the TSSC. The Committee on Grievances subsequently filed a memorandum in

support of disbarment with supporting exhibits. Mr. Robertson also filed a motion to

stay these proceedings pending a decision by the U.S. Court of Appeals for the Ninth

Circuit.   The Committee on Grievances opposed that motion, and Mr. Robertson

submitted a reply to the Committee's opposition.



                                                - 1-
                                            18G-31
                                                                                                                6
         Case 1:19-mc-00136-UNA Document 4 Filed 08/08/19 Page 7 of 9



       This Court has carefully considered all of the arguments and submissions of the

parties. Accordingly, it is hereby

       ORDERED that, pursuant to LCvR 83.16(c)(7), absent good cause having been

shown, respondent's motion to stay these proceedings is DENIED; and it is

       FURTHER ORDERED that, pursuant to LCvR 83.16(c)(4), it appearing to this

Court that none of the factors listed in LCvR 83.16(c)(4)(i-v) apply, the Temporary

Suspension and Show Cause Order is vacated; and it is

       FURTHER ORDERED that, pursuant to LCvR 83.16, Respondent is reciprocally

disbarred from the Bar of this Court, with reinstatement dependent upon satisfaction of

the requirements listed in LCvR 83.18, including proof that Respondent has been

reinstated in the Bar of California; and it is;

       FURTHER ORDERED that the Clerk shall cause a copy of this order to be served

upon Respondent in accordance with LCvR 83.16(a), thereby giving Respondent notice

of the provisions of LCvR 83.16 and 83.18.

       So Ordered thi�ay of            fu�yetJ\b_( 2018.

                                                        Oi1L) k{A-�iii!!
                                                   Judge Colleen Kollar-Kotelly




                                                  -2-
Case 1:19-mc-00136-UNA Document 4 Filed 08/08/19 Page 8 of 9




 ----- THIS PAGE INTENTIONALLY BLANK ----­
         (PROOF OF SERVICE FOLLOWS)
                                                               8
        Case 1:19-mc-00136-UNA Document 4 Filed 08/08/19 Page 9 of 9




                          CERTIFICATE OF SERVICE
I hereby certify that a true and accurate copy of the foregoing with all attachments

has been served BY U.S. POSTAL MAIL AND/OR FEDEX OVERNIGHT

EXPRESS-SAVER MAIL, on the date of execution of this certificate as indicated

below, upon:

[By FedEx mail:}
      COMMITTEE ON GRIEVANCES for the United States
       District Court for the District of Columbia
      Attn. Lisa Klem, Clerk of Committee.
      333 Constitution Avenue, N.W.
      Washington, D.C. 20001
      (Lisa_Klem@dcd.uscourts.gov)


[By US. Postal Mail]
     Manuel Retureta, Chairperson Committee on Grievances
      for the United States District Court for the District of Columbia
     Retureta & Wassem, P.L.L.C.
     300 New Jersey Avenue, NW, Suite 900
     Washington, D.C. 20001
     (mjr@returetawassem.com)


[By US. Postal Mail}
     Dwight Murray, Immediate Past Chairperson (party-in-interest)
      for the United States District Court for the District of Columbia
     Stein Mitchell Cipollone Beato & Missner, LLP
     901 15th Street, NW, Suite 700
     Washington, D.C. 20005

January 17, 2019.


                                               Wade A. Robertson
                                 Certificate of Service
                                                                                       9
